OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that the instant correspondence constitutes a second Non-Final Office Action. Any objections and/or rejections previously set forth in the Final Office Action dated 06 July 2022 (hereinafter “Final Office Action”) and not repeated herein are overcome and hereby withdrawn. 
All references hereinafter to Applicant’s specification are to that which was filed 27 July 2020.

Response to Arguments after Final Rejection
The Remarks filed 06 September 2022 in reply to the Final Office Action have been fully considered and found persuasive. In particular, at pp. 3-4, Applicant asserts that there is no evidence of record in the grounds of rejection that the polycyanurate coatings of Gaku, or Ramirez and Kandelbauer, would necessarily exhibit the low coefficient of friction or “lubricity” required for the polymeric coatings specified by Chang. In view thereof, Applicant also asserts at pp. 4-5 that the modification proposed by the Examiner would thus render the prior art of Chang unsatisfactory for its intended purpose – i.e., lubricity and low coefficient of friction.
Upon further consideration, the Examiner agrees. The grounds of rejection err based on the lack of evidence indicative of the polycyanurate coatings exhibiting or being capable of exhibiting the low coefficient of friction and lubricity required by Chang. 
In view of the foregoing, the rejection of claims 1-9 under 35 U.S.C. 103 over Chang in view of Gaku; and the rejection of claims 1-9 under 103 over Chang in view of Ramirez and Kandelbauer, have been withdrawn. However, it is noted that new grounds of rejection are set forth below, necessitated by the Remarks and based on newly cited prior art discovered during the most-recently conducted search. 
It is noted that the Remarks filed 06 September 2022 were not filed with claim amendments – i.e., the claims have not been amended. As such, the claims dated 09 May 2022 are under consideration and have been examined on the merits. Claims 1-9 are under consideration, and claims 10-20 have been previously withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the limitation of “the coating has a coefficient of friction of less than or equal to about 0.7” renders the claim indefinite, as it is unclear whether the coefficient of friction is related to static or dynamic friction, as well as unclear how the coefficient of friction was measured, i.e., the material species in contact with the coating, ambient conditions including temperature and relative humidity, force (for static coefficient), and/or speed of the contacting object (for dynamic coefficient).
Applicant’s specification does not explicitly define the coefficient of friction, though it does include details regarding measurement parameters. However, as set forth in MPEP 2111.01(II), it is improper to import limitations into the claims, from the specification, which are not part of the claims. As such, the broadest reasonable and proper interpretation of the claim in view of Applicant’s specification, is such that the coefficient of friction can be measured under any conditions, against any species of contacting material, under any force/speed. 
In order to overcome the issue, it is respectfully suggested to amend the claim to define the factors listed above, upon which determination of the bounds of the claimed coefficient of friction are dependent. 
Claim 7 depends directly upon claim 6 and therefore shares the same deficiencies set forth above. In view of the foregoing, claim 7 is rejected under 35 U.S.C. 112(b).
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Remington, Jr. et al. (US 2011/0226786; “Remington”) (newly cited) in view of Gaku et al. (US 4,110,364; “Gaku”) (prev. cited) and Dreyer et al. (Dreyer, C., Söthje, D. and Bauer, M. (2014) Progress in Recycling of Composites with Polycyanurate Matrix. Advances in Chemical Engineering and Science, 4, 167-183. http://dx.doi.org/10.4236/aces.2014.42020; hereinafter “Dreyer”) (newly cited; copy provided herewith). 
Regarding claim 1, Remington discloses a glass container having a coating (layer) coated on the exterior surface thereof, the coating including a thermally-curable polymeric material and electrically-conductive nanoparticles (which generate heat and cure the polymer upon exposure to RF radiation); or nanoparticles which supplement or complement the polymeric material in properties such as, inter alia, strength, color, and antimicrobial properties [Abstract; Figs. 1 and 2; 0001, 0008, 0013-0016, 0023-0025, 0028].
Remington does not explicitly limit the thermally-curable polymeric material, stating that “any [other] suitable polymeric material” may be utilized; though the material is to be relatively transparent such that preferably, the transparency of the glass container is not reduced by greater than about 15% [0019].
Remington is silent regarding the thermally-curable polymeric material comprising a polycyanurate.
Gaku discloses a heat-curable resin including at least a cyanate (monomer) component and a bismaleimide (monomer) component, of which react upon heating to form a copolymer [col 1, 5-10, 40-46, 52-63; col 2, 37-43; col 7, 16-18; col 11, 10-12; col 12, 13-20]. The cyanate component is a polyfunctional cyanate ester monomer and/or its prepolymer [col 4, 63-68; col 5, 1-68; col 6, 1-13]; with preference given to bisphenol A cyanate ester, wherein the prepolymer includes the triazine ring(s) resulting from (cyclo)trimerization of the cyano group (-CN) of the cyanate esters (-OCN) [col 6, 1-13; col 2, 45-48; col 13, 20-24]. Gaku discloses that the infrared absorption spectrum analysis of the cured resin indicates that the cyanate ester (-OCN) absorption (peak) is absent [col 4, 13-29]. As such, it is understood by one of ordinary skill that the absence of the cyanate ester peak indicates the formation of the aforesaid triazine rings through (cyclo)trimerization of the cyano group of the cyanate ester monomers (upon heating), thus resulting (at least to some degree) in a polycyanurate (as evidenced at least by [0024, 0026, 0030] of Applicant’s specification). Alternatively, it can be said that the aforesaid prepolymer having the triazine ring is a polycyanurate (formation of triazine ring requires the presence of at least 3 bisphenol cyanate ester monomers).
In other words, the heat-curable resin includes a polycyanurate (the prepolymer(s) of the bisphenol A cyanate ester including the triazine ring); as well as forms a copolymer (a poly cyanurate-bismaleimide copolymer) upon cure which includes polycyanurate (formed from at least the aforesaid prepolymer(s) and/or further polymerization thereof with other prepolymer(s) or monomers), both of which read on “polycyanurate”. 
Gaku teaches that the heat-curable resin exhibits markedly reduced cure-times [col 4, 30-36]; exhibits enhanced adhesion to base materials [col 4, 49-51]; exhibits superior thermal stability [col 4, 57-59]; is capable of adhering to glass [col 3, 63; col 13, 33-35]; is readily dissolved in common solvents such as MEK [col 10, 25-50]; is cured simply upon heating, which effects removal of the solvent [col 10, 63-65; col 13, 12-30]; and exhibits chemical and moisture resistance [col 12, 49-66]. It is noted that Applicant’s specification indicates that the cyanate ester monomers may be co-blended with bismaleimide (BMI) to form the polycyanurate [0032]. 
Dreyer, directed to polycyanurate materials and the recycling thereof, inclusive of a detailed background section regarding polycyanurates, teaches that in addition to high thermal stability and good chemical stability, polycyanurates exhibit good transparency, especially in the infrared wavelength region [pp. 168, sec. 1.1].
Remington is directed to a glass container having a thermally-curable coating coated on the exterior surface thereof, where Gaku is directed to thermally-curable coatings suitable for application to glass substrates, the coatings exhibiting a number of beneficial properties. Dreyer constitutes a summary of general properties associated with the thermally-curable coatings of Gaku, i.e., polycyanurates.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the heat-curable resin of Gaku as the thermally-curable polymeric coating material on the exterior surface of the container of Remington, as the heat-curable resin would have been recognized as a thermally-curable polymer suitable for and capable of adhering to glass substrates (Gaku), as well as exhibiting a good degree of transparency (Dreyer), as required by Remington (see MPEP 2144.07), as well as in order to benefit from increased thermal stability, chemical and moisture resistance, enhanced adhesion, and/or ease of cure (Gaku and Dreyer). 
Per the aforesaid modification, the glass container of Remington would have had a polycyanurate (taught by Gaku) coated on the exterior surface thereof, and would have included the nanoparticles dispersed therein (as disclosed by Remington).
Remington, as modified, does not explicitly recite the coated glass container being a “pharmaceutical package”, as claimed. However, given that the claim does not recite a particular shape/structure associated with or required by the pharmaceutical package; nor does it recite a particular pharmaceutical or medicinal composition disposed/packaged in the container, the claim is broad such that any glass container exhibiting the claimed coating on the exterior surface reads on a “pharmaceutical package”. Additionally or alternatively, it can be said that the coated container of Remington, as modified, and in the absence of factually-supported objective evidence to the contrary, would have been capable of containing a pharmaceutical or medicinal composition therein for at least some period of time, thereby further reading on the claimed “pharmaceutical package”. As such, Remington, as modified (hereinafter, alternatively “modified Remington”) reads on all of the limitations of claim 1. 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the polycyanurate of modified Remington, as taught by Gaku, is a copolymer formed from at least (but not limited thereto) bisphenol A cyanate ester. 
Regarding claim 5, modified Remington does not disclose any intervening material present between the exterior surface of the glass container and the polycyanurate copolymer, thereby reading on being in direct contact with at least a portion of the outer surface of the glass container. 
Regarding claim 6, it is noted that Remington, as modified above in the grounds of rejection of claim 1, does not disclose the coefficient of friction being about 0.7 or less.
However, given that the coating of modified Remington is identical or substantially identical to the claimed and disclosed coating (i.e., a copolymer of bisphenol A cyanate ester and BMI as disclosed [0024-0032]; a polycyanurate formed from bisphenol A cyanate ester as claimed), wherein the monomers are simply cured via application of heat, and wherein the specification does not indicate nor suggest that the presence of nanoparticles (especially as low as 0.5 wt.% as disclosed by Remington [0020]) would affect (beneficially or detrimentally) the coefficient of friction of the coating, there is a reasonable expectation that the coating of modified Remington would have exhibited the coefficient of friction being 0.7 or less, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I), (II)). 
Regarding claims 7-9, the rationale for rejection of claim 6, set forth above, is incorporated herein by reference and thus not repeated. The aforesaid reads on the limitations of claims 6-8 – that is, in the absence of factually-supported objective evidence to the contrary, based upon the substantial identicality of the polycyanurate copolymer of modified Remington and that which is claimed and disclosed in terms of composition and method of forming/curing, and given that the glass composition itself is not specified by the claims, there is a reasonable expectation that the polycyanurate copolymer (of which is taught as exhibiting both good transparency and heat-stability) would have inherently retained the coefficient of friction after heat treatment (claim 7), and the coated container would have inherently exhibited a light transmission through the container which would have been greater than 55% of the transmission of light through an uncoated container over the wavelength of 400-700 nm, both before and after heat treatment (claims 8 and 9) – see MPEP 2112(V); 2112.01(I), (II)). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Remington in view of Gaku and Dreyer as applied to claim 1 above, further in view of Fadeev et al. (US 2014/0001143; “Fadeev”) (newly cited).
Regarding claim 5, modified Remington discloses the coated glass container set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
Remington does not explicitly state/require a particular coating thickness; however, it logically flows that the coating would have to exhibit a minimum thickness capable of retaining the nanoparticles dispersed therein based on the size of the nanoparticles, of which may be from 1 to about 500 nm, more preferably from 1 to about 100 nm [0020].
Fadeev, directed to glass containers having a polymeric, heat-tolerant coating positioned on the exterior surface thereof [Abstract; Fig. 1; 0009, 0088, 0103, 0165, 0166, 0170, 0171, 0185, 0188], teaches that the polymeric coating may exhibit a thickness of less than 1 µm, such as less than 100 nm or even less than 25 nm [0170]. The polymeric coating may be formed from a thermally stable polymer including polyaromatic, heterocyclic polymers with and without organic/inorganic fillers, which does not degrade at temperatures in the range of 200 to 400°C [0188].
Remington and Fadeev are both directed to glass containers which are coated on the exterior surface thereof with a thermally stable polymer which may include fillers, with the intention of providing protection to the underlying glass substrate. 
Given (i) that Remington does not limit the thickness of the layer; (ii) that Gaku discloses that the polycyanurate copolymer may be formed as a thin coating [col. 12, ln. 22-25]; (iii) that the thickness has not been demonstrated as critical; (iv) and that MPEP 2144.04(IV)(A) indicates that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to formed the coating of modified Remington having any suitable thickness recognized in the art for the intended use of protection of the underlying glass substrate, such as 1 µm or less, or 100 nm or less, as taught by Fadeev; and/or obvious to have varied the thickness over the ranges suggested by the combination of Remington (size range of nanoparticles) and Fadeev (layer thickness) to determine what size range corresponds to the optimum desirable degree of a particular property, e.g., strength, abrasion resistance, thermal resistance, etc., thereby necessarily varying the layer thickness over the claimed range of 100 nm or less, thus rendering the claimed range prima facie obvious (see MPEP 2144.05(I) and (II)). 
Per the aforesaid modification, the coating of modified Remington would have exhibited a thickness such as less than 1 µm, or less than 100 nm, thereby rendering prima facie obvious the claimed range of 100 nm or less.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Remington in view of (i) Ramirez et al. (“Thermal decomposition of cyanate ester resins”, Polymer Degradation and Stability, Vol. 78, pp. 73-82, 2002; hereinafter “Ramirez”) (prev. cited; copy prev. provided); (ii) Kandelbauer (“Cyanate Esters”, The Handbook of Thermoset Plastics, pp. 425-457, 2014, DOI: http://dx.doi.org/10.1016/B978-1-4557-3107-7.00011-7; hereinafter “Kandelbauer”) (prev. cited; copy prev. provided); and (iii) Dreyer. 
Regarding claim 1, Remington discloses a glass container having a coating (layer) coated on the exterior surface thereof, the coating including a thermally-curable polymeric material and electrically-conductive nanoparticles (which generate heat and cure the polymer upon exposure to RF radiation); or nanoparticles which supplement or complement the polymeric material in properties such as, inter alia, strength, color, and antimicrobial properties [Abstract; Figs. 1 and 2; 0001, 0008, 0013-0016, 0023-0025, 0028].
Remington does not explicitly limit the thermally-curable polymeric material, stating that “any [other] suitable polymeric material” may be utilized; though the material is to be relatively transparent such that preferably, the transparency of the glass container is not reduced by greater than about 15% [0019].
Remington is silent regarding the thermally-curable polymeric material comprising a polycyanurate.
Ramirez discloses polycyanurates formed from commercially-available bisphenol-derived cyanate esters, said polycyanurates prepared by thermal polymerization (i.e., addition cyclotrimerization which forms the triazine ring (cyanurate) and thus crosslinked-polycyanurate structure upon heating) [pp. 73-77 – Abstract; Introduction; Experimental; Results and Discussion (3.1); Figure 1; Table 1; Table 2]. The polycyanurates synthesized include those derived from (solely, no copolymers disclosed), inter alia, bisphenol M cyanate ester; bisphenol A cyanate ester; tetramethylbisphenol F cyanate ester; bisphenol E cyanate ester; and hexafluorobisphenol A cyanate ester [Tables 1 and 2]. 
Ramirez teaches that the thermal stability of the polycyanurates (those synthesized) is essentially independent of the monomer chemical structure, with the polycyanurates having major mass loss occurring at about 450°C, and negligible mass loss but the onset of thermal decomposition between 400-450°C [Abstract; Conclusions]. As such, Ramirez reasonably teaches that the synthesized polycyanurates are thermally stable up to about 400°C. Additionally, Ramirez teaches that because polycyanurates are addition-polymerized, no volatiles or by-products are produced during cure, thereby preventing void formation and thus strength loss in the cured polymer [Introduction]. Ramirez also teaches that polycyanurates synthesized from bisphenol A cyanate ester (B-10), tetramethylbisphenol F cyanate ester (M-10), bisphenol E cyanate ester (L-10), or hexafluorobisphenol A cyanate ester (F-10) [Trade name references shown in Table 1] all exhibit glass transition temperatures which are above 250°C [Table 2, B-10, M-10, L-10, F-10]. 
Kandelbauer teaches that polycyanurates [pp.425, Introduction; pp.426, Figure 11.1] have high glass transition temperatures; low moisture absorption; high strength and fracture toughness; good processability since the cyanate esters (monomers) melt at low temperatures, are available in a wide range of physical forms, and are of exceptionally low toxicity; long shelf lives; good compatibility with reinforcing materials; and may be blended with other polymers including phenol, epoxy, and BMI resins [pp. 425, Introduction; pp. 435]. Kandelbauer teaches that the following cyanate esters are commonly utilized to form polycyanurates: bisphenol A, bisphenol E, bisphenol C, tetramethylbisphenol F, bisphenol M, and hexafluorobisphenol A [pp. 427, Chemistry; Table 11.2]. Kandelbauer teaches that the formation of the triazine ring (cyanurate) is observed with every kind of cyanate ester [pp. 429, top right col.]. Kandelbauer teaches that polycyanurates are suitable as coatings, adhesives, and encapsulating resins [pp. 448, Applications].
Dreyer, directed to polycyanurate materials and the recycling thereof, inclusive of a detailed background section regarding polycyanurates, teaches that in addition to high thermal stability and good chemical stability, polycyanurates exhibit good transparency, especially in the infrared wavelength region [pp. 168, sec. 1.1].
Remington is directed to a glass container having a thermally-curable coating coated on the exterior surface thereof, where Ramirez and Kandelbauer are directed to thermally-curable, thermally-resistant, high strength coatings suitable for application to substrates, the coatings exhibiting a number of beneficial properties. Dreyer constitutes a summary of general properties associated with the thermally-curable coatings of Ramirez and Kandelbauer, i.e., polycyanurates.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the heat-curable, bisphenol-derived polycyanurates of Ramirez and Kandelbauer as the thermally-curable polymeric coating material on the exterior surface of the container of Remington, as the polycyanurates would have been recognized as a coat-able, thermally-curable, heat-resistant, high strength/high fracture toughness polymer (Ramirez and Kandelbauer) exhibiting a good degree of transparency (Dreyer), as required by Remington (see MPEP 2144.07), as well as in order to benefit from increased thermal stability, chemical and moisture resistance, enhanced adhesion, and/or low/no toxicity. 
Per the aforesaid modification, the glass container of Remington would have had a polycyanurate (taught by Ramirez and Kandelbauer) coated on the exterior surface thereof, and would have included the nanoparticles dispersed therein (as disclosed by Remington).
Remington, as modified, does not explicitly recite the coated glass container being a “pharmaceutical package”, as claimed. However, given that the claim does not recite a particular shape/structure associated with or required by the pharmaceutical package; nor does it recite a particular pharmaceutical or medicinal composition disposed/packaged in the container, the claim is broad such that any empty glass container exhibiting the claimed coating on the exterior surface reads on a “pharmaceutical package”. Additionally or alternatively, it can be said that the coated container of Remington, as modified, and in the absence of factually-supported objective evidence to the contrary, would have been capable of containing a pharmaceutical or medicinal composition therein for at least some period of time, thereby further reading on/rendering obvious the claimed “pharmaceutical package”. As such modified Remington reads on all of the limitations of claim 1. 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the polycyanurate of modified Remington, as taught by Ramirez and Kandelbauer, is a copolymer formed from, inter alia, bisphenol A cyanate ester and/or other species recited in claim 3. 
Regarding claim 5, modified Remington does not disclose any intervening material present between the exterior surface of the glass container and the polycyanurate copolymer, thereby reading on being in direct contact with at least a portion of the outer surface of the glass container. 
Regarding claim 6, it is noted that Remington, as modified above in the grounds of rejection of claim 1, does not disclose the coefficient of friction being about 0.7 or less.
However, given that the coating of modified Remington is identical or substantially identical to the claimed and disclosed coating (i.e., a polycyanurate formed from bisphenol A cyanate ester or hexafluorobisphenol A cyanate ester as disclosed [0082]; a polycyanurate formed from bisphenol A cyanate ester or hexafluorobisphenol A cyanate ester as claimed), wherein the monomers are simply cured via application of heat, and wherein the specification does not indicate nor suggest that the presence of nanoparticles (especially as low as 0.5 wt.% as disclosed by Remington [0020]) would affect (beneficially or detrimentally) the coefficient of friction of the coating, there is a reasonable expectation that the coating of modified Remington would have exhibited the coefficient of friction being 0.7 or less, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I), (II)). 
Regarding claims 7-9, the rationale for rejection of claim 6, set forth above, is incorporated herein by reference and thus not repeated. The aforesaid reads on the limitations of claims 6-8 – that is, in the absence of factually-supported objective evidence to the contrary, based upon the substantial identicality of the polycyanurate copolymer of modified Remington and that which is claimed and disclosed in terms of composition and method of forming/curing, and given that the glass composition itself is not specified by the claims, there is a reasonable expectation that the polycyanurate copolymer(s) (of which is taught as exhibiting both good transparency and heat-stability) would have inherently retained the coefficient of friction after heat treatment (claim 7), and the coated container would have inherently exhibited a light transmission through the container which would have been greater than 55% of the transmission of light through an uncoated container over the wavelength of 400-700 nm, both before and after heat treatment (claims 8 and 9) – see MPEP 2112(V); 2112.01(I), (II)). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Remington in view of Ramirez, Kandelbauer, and Dreyer as applied to claim 1 above, further in view of Fadeev.
Regarding claim 4, the grounds of rejection of claim 4 over Remington in view of Ramirez, Kandelbauer, and Dreyer, further in view of Fadeev, are substantially identical (with the exception of factor (ii) identified in para.40 above) to those which are set forth above in the copending grounds of rejection based on secondary reference art to Gaku, i.e., paras. 35-40 above. The aforesaid grounds of rejection are incorporated herein by reference and thus are not repeated for the sake of brevity.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. The art in the following list should not be construed, in relation to the claims, as non-anticipatory and/or non-obvious – simply put, the identification herein does not preclude the use thereof in potential/subsequent grounds of rejection over the course of prosecution.
US 4,115,599 to Taylor – [Abstract; col. 1; col. 2, ln. 1-11]
US 4,683,168 to Hares et al.
US 4,030,904 to Battye et al.
US 4,315,573 to Bradley et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782